Citation Nr: 0127742	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  97-29 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO).

Claims of service connection for fibromyalgia and 
hypertension were before the Board in March 1999.  
Entitlement to service connection for fibromyalgia was 
denied, and the hypertension claim was remanded for further 
evidentiary development.


FINDING OF FACT

It is likely that the veteran's hypertension has been made 
worse by his service-connected post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

The veteran has hypertension, aggravation of which is 
proximately due to service-connected PTSD.  38 U.S.C.A. 
§ 1110 (West Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further 
action is warranted to comply with the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for notifying the claimant and assisting him in developing 
the facts pertinent to his claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the appellant by 
obtaining medical evidence pertinent to the appeal.

The appellant was afforded a hearing at the RO, at which time 
he declined to testify regarding his claim of service 
connection for hypertension.  Also, the VA obtained all 
relevant medical records.  The statement of the case provided 
to the veteran and his representative informed him of the 
pertinent laws and regulations, and the evidence necessary to 
substantiate his claim.  In March 1999, the Board remanded 
the appellant's claim for additional development.  In 
response, the RO obtained additional relevant medical records 
and afforded the veteran two VA examinations.  The veteran 
also submitted additional evidence in support of his claim.  
Additionally, a supplemental statement of the case was 
provided to the appellant and his representative.  As such, 
and because there is no indication that further evidentiary 
development is necessary, the Board finds that the duty to 
notify and duty to assist were satisfied and the case is 
ready for appellate review.  

The veteran claims that he is entitled to service connection 
for hypertension.  Specifically, the veteran asserts that 
symptomatology of his service-connected PTSD caused his 
hypertension.  

A claimant is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence establishing that the claimed disability is 
proximately due to or the result of a service-connected 
disability.  See Lanthan v. Brown, 7 Vet. App. 359, 365 
(1995).  In addition, service connection is permitted for 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448  (1995) (". . . when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability . . 
. over and above the degree of disability existing prior to 
the aggravation.").

In relation to the present appeal, the veteran was granted 
service connection for PTSD in a December 1995 rating 
decision.  A 30 percent disability evaluation was initially 
assigned.  In September 1996, the veteran's PTSD disability 
evaluation was increased to 100 percent disabling, effective 
January 29, 1996.

In January 1996, the veteran submitted a statement indicating 
that he was being treated for hypertension due to his PTSD.  
Following the submission of evidence by the veteran, the RO 
denied the veteran's claim for secondary service connection 
in an April 1996 rating decision.  The veteran disagreed with 
that decision, and initiated an appeal.  In March 1999, the 
Board remanded the veteran's claim for additional 
development, which including affording the veteran a VA 
examination and obtaining treatment records.  

A review of the VA medical evidence of record shows that the 
veteran was diagnosed with anxiety in July 1989, and that the 
veteran was treated for anxiety until March 1995, when he was 
diagnosed with PTSD.  The diagnosis of PTSD was confirmed by 
a VA examination in June 1995.  The records also indicate 
that the veteran had increased blood pressure beginning in 
January 1991, and that a diagnosis of hypertension was shown 
in September 1993.  Treatment records dated at various 
intervals from November 1993 to February 2001 show treatment 
for both PTSD and hypertension.

In addition, private medical records dated in February 1996, 
in October 1996, from March 1999 to January 2000, and in 
November 2000 are of record.  According to a letter from 
Robert E. Turner, M.D., dated in February 1996, the veteran 
had both hypertension and PTSD.  Dr. Turner opined that 
"major stressors . . . can in many cases be related to 
developing hypertension" and further stated that he "could 
agree with [the veteran's] suggestion that people with PTSD 
are at increased risk for developing hypertension secondary 
to service-connected PTSD."

In October 1996, James Becker, M.D., wrote a letter to the 
veteran's former employer stating that the veteran's PTSD 
made it impossible for the veteran to respond to small 
amounts of workplace stress.  Dr. Becker indicated that the 
veteran was found to be totally disabled as a result.

Records from Dr. Turner indicate that the veteran was being 
treated for both PTSD symptomatology and high blood pressure.  
A record dated in March 1999 shows that the veteran was 
undergoing treatment for his PTSD and that the veteran's 
blood pressure was elevated.  Treatment records dated in 
September 1999 and January 2000 indicate that Dr. Turner felt 
that the veteran's blood was within normal limits.  

An outpatient consultation report from William J. Echols, 
M.D., dated in November 2000, indicates that the veteran 
reported a diagnosis of high blood pressure in 1989.  The 
veteran also reported that he had a negative family history 
for hypertension.  Dr. Echols noted that the veteran had 
marked fluctuation in his blood pressure and chronic anxiety 
tension symptoms.  In addition, Dr. Echols stated that the 
veteran had been taking several medications for his 
psychiatric disorder, as well as for his blood pressure.  
Examination showed that the veteran was anxious and 
apprehensive, with marked lability and fluctuations in blood 
pressure.  Dr. Echols' impression was that the veteran had 
hypertension with marked vasomotor hyperactivity.  He further 
opined that the veteran's "marked lability may, in part, 
relate to [the veteran's] nervousness and tension" and that 
he did "not find any other secondary causes for [high] blood 
pressure."  (From the context of this comment, it appears 
that what Dr. Echols meant by this comment was that the 
veteran's hypertension was related to his nervousness and 
tension.)

The veteran was first afforded a VA examination pursuant to 
the Board remand in May 1999.  The examiner indicated that 
the veteran's claims file was reviewed and that an 
examination was completed.  The veteran reported that he had 
a known history of PTSD and that his blood pressure during 
his active service was within normal limits.  The examiner 
also noted that the veteran's hypertension did not exist 
during or prior to the veteran's service.  However, the 
examiner noted that the veteran's hypertension subsequently 
developed over the years with his chronic anxiety and 
secondary to PTSD.  The examiner opined that the veteran's 
"hypertension has been markedly worsened and continues to 
fluctuate in response to the symptomatology associated with 
his [PTSD]."  The diagnosis was hypertension secondary to 
PTSD, exacerbated by the veteran's PTSD and other factors 
including age, weight, diet, and exercise.  

Following the May 1999 examination, the RO requested an 
additional VA examination for the veteran.  In particular, 
the RO wished to know the degree to which the veteran's 
hypertension was the result of aggravation by his service-
connected PTSD.  Instead, this second VA examiner provided an 
opinion that the veteran's "hypertension was not caused or 
made worse by the [veteran's] service-connected PTSD."  He 
further opined that, in order for there to have been a 
relationship between the PTSD and hypertension, the veteran's 
hypertension would have manifested itself during service or 
immediately thereafter, when the veteran first had emotional 
symptoms.  The examiner noted in the history portion of the 
examination that the veteran related that he had been nervous 
since his discharge in 1970, and began receiving treatment 
for PTSD in 1992 and for hypertension in 1993.  He also noted 
that the veteran was first noted to have high blood pressure 
in 1992, and that a 1976 physical examination showed normal 
blood pressure. 

The veteran does not contend, nor does the evidence show, 
that the veteran had hypertension during military service or 
within the one-year presumptive period following service.  
See 38 C.F.R. §§ 3.307, 3.309 (2001).  Rather, he contends 
that hypertension was caused or made worse by service-
connected disability-PTSD.  An award of secondary service 
connection requires competent medical evidence establishing 
that a current disability is the result of or proximately due 
to a service-connected disability.  In this case, the record 
contains medical evidence that the veteran's hypertension is, 
at least in part, related to the veteran's service-connected 
PTSD.  In this regard, the Board finds that the evidence does 
not tend to show that the veteran's hypertension was directly 
caused by PTSD as much as it tends to demonstrate that his 
service-connected PTSD has aggravated his hypertension.  The 
Board is persuaded by the opinions of the May 1999 VA 
examiner and Drs. Turner and Echols that the veteran's 
hypertension is likely affected by the anxiety and tension 
that the veteran experiences as a result of his PTSD.  In 
particular, the Board notes that both the VA examiner and Dr. 
Echols appear to have found that the veteran's hypertension 
fluctuated in response to the veteran's PTSD symptomatology.  
In addition, Dr. Turner, who merely agreed that individuals 
with PTSD might develop hypertension on a secondary basis, 
noted that major stressors cause the development of 
hypertension.  As such, in light of the holding in Allen, the 
Board finds that service connection for hypertension as 
secondary to the veteran's service-connected PTSD is 
warranted.  See 38 C.F.R. § 3.310 (2001).

In deciding this case, the Board finds the opinion of the 
March 2000 VA examiner to be of lesser evidentiary weight.  
The Board acknowledges that the VA examiner did not feel that 
the veteran's hypertension was either caused or made worse by 
the veteran's PTSD.  However, the examiner based this opinion 
on the grounds that PTSD and hypertension should have been, 
but were not, first evident at about the same time.  Such a 
basis for the medical opinion does not appear to be supported 
by the available record.  A review of the evidence reveals 
that the veteran's hypertension and PTSD were apparently 
diagnosed within a relatively short of time of each other.  A 
diagnosis of anxiety was shown in 1989 and high blood 
pressure was shown in 1991.  Likewise, a diagnosis of 
hypertension was made in September 1993 and a diagnosis of 
PTSD was confirmed in 1995.  Accordingly, the Board finds 
that the evidence tends to provide greater support for the 
conclusions drawn by the May 1999 VA examiner, and those made 
by Drs. Turner and Echols.  As suggested by these examiners' 
opinions, especially the comments about fluctuating 
hypertension due to tension, the evidence taken as a whole 
tends toward the conclusion that hypertension has been made 
worse by PTSD, and was not directly caused by it.  Such a 
conclusion is consistent with the examiners' various 
comments, even the second VA examiner's timeline, especially 
when considered in the context of the available treatment 
reports and the apparent delay in the onset of PTSD.  Thus, 
the Board finds that it is likely that the veteran's service-
connected PTSD aggravated his hypertension.  To that extent, 
the veteran's claim of service connection for hypertension as 
secondary to PTSD is granted.


ORDER

Service connection for hypertension, aggravation of which is 
proximately due to service-connected PTSD, is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

